Citation Nr: 0431383	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03 36-624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for avascular necrosis of 
the left hip.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to November 
1989 with twelve years prior active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for avascular 
necrosis of the left hip.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act 
(VCAA) was enacted on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, 2670-71 (2003) (to be 
codified at 38 U.S.C. § 5103(b)).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  
Under 38 U.S.C.A. § 5103A, the VCAA codified VA's duty to 
assist, and provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
are found in 38 C.F.R. § 3.159.  

In January 2003, the RO mailed a notice to the veteran that 
attempted to inform him of his VCAA rights.  However, the 
notice is confusing.  It begins by informing the veteran that 
he had filed a claim for an increased rating, but then 
explains what is needed to substantiate a claim for service 
connection, and also explains the evidence necessary for 
filing a new and material evidence claim.  In order to meet 
the requirements of the VCAA, the notice to the veteran must 
be specifically tailored to the issue or issues being 
appealed.  This has not been accomplished in this case.  

In addition, in a December 2003 VA Form 9, the veteran 
indicates he desires a hearing before a Veterans Law Judge at 
the RO.  Therefore, the veteran should be scheduled for such 
a hearing.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should provide the veteran 
with a VCAA notice tailored to his claim 
of entitlement to service connection for 
avascular necrosis of the left hip in 
accordance with all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)) and the applicable VA regulations 
(codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 and 38 C.F.R. §3.159(b) 
are fully satisfied.  As part of the 
notice required under the law, the RO 
should inform the veteran that it would 
be helpful for him to identify any VA or 
private medical records not already of 
record that may be relevant to his claims 
and to send to VA all evidence in his 
possession that may be relevant to his 
claim. 

2.  The veteran should be scheduled for a 
Board hearing before a Veterans Law Judge 
sitting at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


